DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Amendment filed on 2/03/2022, in which claims 2, 4-9, 12, 16, 17 and 19 have been amended and entered of record.

Information Disclosure Statement
3.   The Information Disclosure Statement (IDS) submitted on 01/11/2022 and 11/08/2021 have been considered by the examiner and made of record in the application file.

Response to Remarks/Arguments
4.   Claims 2, 5, 12 and 19 have been amended. Based on the amended claims, the objections of the claims are withdrawn. 
5.   The specification has been amended and included in the Amendment. Thus, the objection of the specification is withdrawn.
6.   Claims 9 and 10 have been amended to address the 35 U.S.C. § 112(b) rejections of the claims. Thus, the 35 U.S.C. § 112(b) rejections of the claims are withdrawn accordingly.

Allowable Subject Matter 
7.    Claims 1-20 are allowed.
8.   The following is a statement of reason for indication of allowable subject matter:   
       Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein the voltage control circuit comprises: a voltage detection circuit, wherein the voltage detection circuit detects an instantaneous supply voltage; and a voltage source selection circuit connected to the voltage detection circuit, wherein the voltage source selection circuit selects a voltage source from a plurality of voltage sources based on the detected instantaneous supply voltage, and wherein the voltage source selection circuit comprises a switch that connects the selected voltage source to the selected bit line to provide a write voltage” and a combination of other limitations thereof as claimed in the claim. Claims 2-11 depend on claim 1.   
       Regarding independent claim 12, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein the temperature compensation circuit comprises: a reference voltage generator circuit, wherein the reference voltage generator circuit generates a temperature adjusted reference voltage, and a voltage regulator circuit connected to the reference voltage generator circuit, wherein the voltage regulator circuit compares an instantaneous write voltage with the temperature adjusted reference voltage and regulates the instantaneous write voltage based on the comparison” and a combination of other limitations thereof as claimed in the claim. Claims 13-18 depend on claim 12.   
       Regarding independent claim 19, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “detecting an instantaneous supply voltage; comparing the instantaneous supply voltage with a reference voltage; selecting a voltage source from a plurality of voltage sources based on comparison of the instantaneous supply voltage with the reference voltage; and connecting the selected voltage source to a selected bit line of a cell array to provide the write voltage to the selected bit line”, and a combination of other limitations thereof as claimed in the claim. Claim 20 depends on claim 19.  
9.      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
10.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M HOANG/Primary Examiner, Art Unit 2827